Citation Nr: 0329298	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  97-01 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for follicular carcinoma 
of the thyroid, post-operative with amnestic disorder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 until May 
1995. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The June 1996 rating action assigned a rating of 10 percent 
for his thyroid disorder, effective from February 1, 1996.  
The veteran asserted that he was entitled to a higher rating 
and appealed the RO's decision.  By rating action in June 
1997, the RO assigned the veteran a 30 percent rating for his 
thyroid disorder, also effective from February 1, 1996.  The 
veteran continues to seek a higher evaluation for his thyroid 
disorder.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The law provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his/her claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A (West 2002).  
The VCAA and its implementing regulations include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

In an April 2003 letter, the RO informed the appellant of the 
provisions of the VCAA, the evidence required to substantiate 
his claim, and the relative responsibilities of the appellant 
and VA in developing that evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In that notice the 
RO also informed the appellant that he should submit the 
necessary information and/or evidence by May 9, 2003 (within 
30 days of the notice).  In a decision issued on September 
22, 2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period shown in 38 C.F.R. § 3.159(b)(1) (2003) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1) (West 2002).  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9 
(2002)).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA notice is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

The Board notes that effective June 6, 1996, the schedular 
criteria for rating thyroid disorders were amended.  
Accordingly, evaluation of the veteran's thyroid disability 
must be made considering both the current criteria for the 
rating of thyroid disorders and the former criteria for the 
rating of thyroid disorders, and the criteria most favorable 
to the veteran must be used in evaluating his thyroid 
disorder.  In this case, the veteran's most recent VA 
examination report for rating purposes, dated in May 2002, 
does not contain all the information necessary for rating the 
veteran's thyroid disorder under the former criteria for the 
rating of thyroid disorders.  Accordingly, a new VA 
examination which includes the information necessary to rate 
the veteran's thyroid disorder under both the current and 
former criteria for the rating of thyroid disorders is 
indicated.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002). 

2.  The RO should contact the veteran, 
and have him identify (names, addresses, 
and dates) any sources of VA or non-VA 
treatment for his thyroid disability 
since February 2002.  The RO should then 
secure copies of all identified records, 
which are not already of record, and 
associate them with the claims file.

3.  Following the above, the veteran 
should be scheduled for a VA endocrine 
system examination by the appropriate 
specialist to determine the current 
severity of his thyroid disability.  All 
necessary tests and studies are to be 
conducted.  The examiner must provide a 
detailed statement of all pathology found 
to be present.  The examiner should note 
whether the veteran experiences slow 
pulse, sluggish mentality, sleepiness or 
slow return of reflexes due to his 
thyroid disorder.  The examination report 
must note whether the veteran has 
decreased levels of circulating thyroid 
hormones (T4 and/or T3 by specific 
assays).  The claims file should be made 
available to the examiner for his or her 
review in conjunction with the 
examination.  The RO should also provide, 
and the examiner should review, the 
current criteria for rating endocrine 
system disorders which became effective 
on June 6, 1996, together with the 
criteria in effect prior to June 6, 1996.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination report complies fully 
with the above instructions, if it does 
not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

5.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the veteran's claim.  For 
the period prior to June 6, 1996, this 
increased rating claim should be 
considered only with respect to the 
rating criteria under 38 C.F.R. § 4.119, 
Diagnostic Codes 7900-7915, effective 
prior to June 6, 1996.  See VAOGCPREC 3-
2000.  For the period from June 6, 1996, 
the RO must consider both the former 
rating criteria for the evaluation of the 
endocrine system (38 C.F.R. § 4.119, 
Diagnostic Codes 7900-7915 (effective 
prior to June  6, 1996)), and the current 
schedular criteria for rating the 
endocrine system, effective from June 6, 
1996, (38 C.F.R. § 4.119, Diagnostic 
Codes 7900-7919 (2003)), and rate the 
veteran's disability by reference to 
whichever schedular criteria is more 
favorable to him.  

6.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative (if any) should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




